United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PALO ALTO VETERANS ADMINISTRATION
MEDICAL CENTER, Palo Alto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0482
Issued: November 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 30, 2019 appellant filed a timely appeal from a November 6, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective November 10, 2019, as he no longer had residuals or disability causally
related to his accepted June 17, 2016 employment injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 27, 2016 appellant, then a 56-year-old social worker, filed a traumatic injury claim
(Form CA-1) alleging that on June 17, 2016 he injured his arm when he tripped over a curb and
fell while in the performance of duty. He did not immediately stop work. On June 29, 2016
appellant underwent right arm surgery for radial and ulnar shaft open reduction and internal
fixation. He stopped work on July 17, 2016. On October 20, 2016 OWCP accepted appellant’s
claim for fracture of the right forearm. On March 16, 2017 it entered him on the periodic rolls,
effective February 14, 2017.
On May 23, 2017 OWCP referred appellant, a statement of accepted facts (SOAF), and a
list of questions to Dr. Juon-Kin K. Fong, an orthopedic surgeon, for a second opinion evaluation.
In a July 6, 2017 report, Dr. Fong noted appellant’s history of injury and medical treatment. He
further noted that he performed a physical examination and diagnosed healed fractures both bones
of the right forearm, impingement syndrome right shoulder, right carpal tunnel syndrome, and
cervical stenosis. Dr. Fong recommended right shoulder surgery, but noted that appellant was
scheduled for cervical decompression surgery which was not related to the accepted employment
injury.
Appellant underwent a C3-4 discectomy and fusion on July 25, 2017. In a report dated
November 10, 2017, Dr. James Edward Eichel, a Board-certified family practitioner, noted
appellant’s June 17, 2016 fall and opined that he likely injured his back in the fall as well, as he
had no back symptoms prior to the fall. He concluded that the back pain diagnosis should be added
to appellant’s accepted conditions.
On January 8, 2018 Dr. Mathias Masem, a Board-certified orthopedic surgeon, performed
right endoscopic carpal tunnel release and right shoulder arthroscopy and subacromial
decompression. OWCP authorized the right shoulder surgery on January 15, 2018.
On January 16, 2018 OWCP expanded the acceptance of appellant’s claim to include
impingement syndrome of the right shoulder.
In a January 24, 2018 report, Dr. Eichel again opined that appellant’s June 17, 2016
employment injury was sufficient to cause his cervical pathology. He noted that appellant had no
signs of spine arthritis prior to his fall.
On April 3, 2018 OWCP expanded the acceptance of appellant’s claim to include right
carpal tunnel syndrome.
By decision dated May 9, 2018, OWCP found that appellant had not met his burden of
proof to establish a spine condition as causally related to his accepted June 17, 2016 employment
injury. On May 23, 2018 appellant requested an oral hearing before a representative of OWCP’s
Branch of Hearings and Review.
On October 11, 2018 Dr. Masem found that appellant had reached maximum medical
improvement (MMI) with regard to his right shoulder, forearm fracture, and right carpal tunnel
syndrome. He opined that appellant should be able to resume his ordinary occupational activities
at any time.
2

During the hearing held on November 30, 2018, appellant attributed his spinal condition
and cervical fusion to his accepted employment injury.
In a January 13, 2019 report, Dr. Eichel asserted that, but for appellant’s employment
injury, he would not have developed neck and back symptoms requiring surgery and resulting in
impaired balance and loss of leg strength.
On January 22, 2019 Kelly Maris-Weissburg, a nurse practitioner, noted that appellant
wished to return to work, but was required to complete an examination before he was allowed
back. She indicated that appellant could resume ordinary occupational activities at any time.
By decision dated February 13, 2019, OWCP’s hearing representative affirmed the May 9,
2018 OWCP decision.
In a September 17, 2019 note, Dr. Masem reported that appellant had reached MMI on
October 11, 2018 and that no further appointments were to be made. He noted that, at that time,
appellant was eligible to return to full-duty work as a social worker. However, appellant never
returned to work as he needed to take the Law and Ethics examination and the licensed clinical
social worker examination. Dr. Masem indicated that he experienced a brief flare of symptoms in
January 2019, but that it was unclear why he had not returned to work as he was doing well. He
recounted that appellant had some chronic bilateral shoulder pain, but that his right wrist and hand
were minimally symptomatic. Dr. Masem again opined that appellant could resume his ordinary
occupational activities at any time, but that he should have a provision for future care in case he
experienced a flare-up in his symptoms. He also noted that surgical removal of the forearm plates
might be necessary, as well as treatment for persistent shoulder pain. Dr. Masem also completed
an attending physician’s report (Form CA-20) of even date and indicated that appellant could have
resumed regular work on October 11, 2018.
On September 23, 2019 OWCP proposed to terminate appellant’s wage-loss compensation
based on Dr. Masem’s reports.2 It afforded him 30 days to submit additional evidence or argument
if he disagreed with the proposed termination. No additional evidence was received by OWCP.
By decision dated November 6, 2019, OWCP terminated appellant’s wage-loss
compensation, effective November 10, 2019, finding that he no longer had disability causally
related to his accepted employment injury.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of an employee’s benefits.3 It may not terminate compensation

2
On October 8, 2019 appellant filed an appeal from the notice of proposed termination. The Board dismissed that
appeal on July 17, 2020 as the case was in an interlocutory posture. See Order Dismissing Appeal, Docket No. 200054 (issued July 17, 2020).
3
R.P., Docket No. 17-1133 (issued January 18, 2018); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).

3

without establishing that the disability has ceased or that it is no longer related to the employment.4
Its burden of proof includes the necessity of furnishing rationalized medical opinion evidence
based on a proper factual and medical background.5
ANALYSIS
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective November 10, 2019, as he no longer had disability causally related to his
accepted June 17, 2016 employment injury.
In his October 11, 2018 and September 17, 2019 reports, Dr. Masem found that appellant
had reached MMI on October 11, 2018 and was able to resume his ordinary occupational activities
at any time. In his September 17, 2019 note, he found that appellant had a brief flare in
January 2019, but was otherwise minimally symptomatic. Dr. Masem noted that appellant was
eligible to return to full-duty work as a social worker. However, appellant never returned to work
because he needed to take the Law and Ethics examination and the licensed clinical social worker
examination. Dr. Masem also completed a form report dated September 17, 2019 and again opined
that appellant could have resumed regular work beginning October 11, 2018.
The Board finds that OWCP properly accorded the weight of the medical evidence with
the opinion of Dr. Masem, appellant’s attending physician, who reported that appellant no longer
had disability as a result of his accepted employment injury. As Dr. Masem’s report was
sufficiently rationalized and based on an accurate factual history and the complete medical record,
his opinion constitutes the weight of the medical evidence. Furthermore, appellant has not
submitted medical evidence supporting continuing disability or need for continued medical
treatment.6
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation, effective November 10, 2019, as he no longer had residuals or disability causally
related to his accepted June 17, 2016 employment injury.

4

R.P., id.; Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor,
37 ECAB 541 (1986).
5

R.P., id.; Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

Z.D., Docket No. 19-0662 (issued December 5, 2019) (the Board found that the weight of the medical evidence
was represented by appellant’s attending physician and noted that appellant had not submitted medical evidence
supporting continuing disability or need for continued medical treatment).

4

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

